Citation Nr: 1128270	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

This matter was previously before the Board in October 2008, March 2010, August 2010, and February 2011, at which time it was remanded for additional development.  It is now returned to the Board. 

Upon reviewing the development since February 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's vertigo claim.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO/AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's vertigo, and it has done so.  Specifically, the RO/AMC was asked to obtain an examination of the appellant along with an opinion concerning the etiology of the vertigo disability.  The results of that request have been included in the claims folder for review.  The results were returned to the RO/AMC which, in turn, issued a Supplemental Statement of the Case in response to the information obtained.  Based on the foregoing, the Board finds that the RO/AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is service-connected for bilateral hearing loss and tinnitus.

2.  The appellant has been diagnosed with vertigo.

3.  A VA physician has opined that the appellant's service-connected hearing loss and tinnitus aggravate the vertigo.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's vertigo is aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 446 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  

In the decision below, the Board grants the Veteran's claim of service connection for vertigo.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The appellant has come before the VA asking that service connection be granted for vertigo which he believes is secondary to or as a result of or aggravated by his service-connected bilateral hearing loss and/or tinnitus.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disorder/disability/disease.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247. 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1994), aff'd per curiam, 78 F. 3d. 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating:  "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and post-service symptomatology."  Barr v. Nicholson, 21 vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service- connected.  38 C.F.R. § 3.310 (2010).  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Because the appellant submitted his claim prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As reported above, the appellant claims that he now suffers from vertigo or dizziness.  He has attributed the condition to his service-connected bilateral hearing loss and/or tinnitus.  The record reveals that the VA has sought, on many occasions, to obtain a definitive opinion concerning the etiology of the appellant's claimed vertigo.  This has occurred through the performance of VA examinations; these examinations were performed in May 2007, June 2009, November 2010, and finally in March 2011.  The Board will focus on the most recent examination - that of March 2011.

Per the examination report contained in the claims folder, the examiner reported the following:
. . . Briefly Veteran reports the onset of hearing loss in the 1950s, dizziness the mid 1950s and tinnitus in the 1960s.  Dizzy spells occur daily and are associated with head position, rapid movements and upon arising from a supine position. . . .

Upon examining the appellant, the doctor gave a diagnosis of benign paroxysmal positional vertigo (BPPV).  The medical doctor further wrote that the appellant's vertigo was independent, or not caused by, the appellant tinnitus or hearing loss.  However, the examiner stated, without hesitation, that the appellant's tinnitus and hearing loss permanently aggravated the vertigo disability.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements over the long course of this appeal have been affirmed, or at least bolstered, by the VA examination report of March 2011.  His limited statements concerning when he began experiencing dizziness in comparison to his hearing loss and tinnitus have remained consistent through this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the examiner who provided the opinion in March 2011 had previously seen the appellant in November 2010.  In both instances, the examiner had reviewed the claims folder and had examined the appellant.  More importantly, the examination of March 2011 qualified her previous findings.  She pointed to established facts in her opinion.  Additionally, the doctor who wrote the opinion discussed the salient facts and he gave a complete rationale for all conclusions presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Accordingly, the Board finds that the VA examiner's opinion concerning the aggravation of the nonservice-connected disability by the service-connected disorders is probative and may be used to assist in the granting of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert, 1 Vet. App. at 49.  The record presents diagnoses of vertigo, and a VA examiner has concluded that the appellant's service-connected disabilities aggravate another condition - the vertigo.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, and as such, service connection for vertigo is warranted.


ORDER

Service connection for vertigo is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


